Notice of Pre-AIA  or AIA  Status Bryce Canyon National Park
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 21 April 2021 has been entered. Prior to entry of the Examiner’s Amendment below, claims 1, 3, 5, 7-8, and 10-14 are pending, of which claims 8 and 10-14 are withdrawn from consideration. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 22 January 2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/742,796, filed on 8 January 2018.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 1 includes a limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “driving mechanism” as recited in claim 1 at paragraph (c). First, “mechanism” is a generic placeholder for ‘means’. Second, the generic placeholder “mechanism” is modified by functional language, in particular “driving”. That is, in order for a mechanism to be considered as a “driving mechanism”, the mechanism must be able to perform some driving function; it would not be proper to interpret a “driving mechanism” as being disclosed by some mechanism that performs no driving function. A “driving mechanism” is thus interpreted the same as a “mechanism for driving”. Third, the “mechanism” is not modified by sufficient structure to perform any “driving” function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mark Torche on 26 July 2021.
The application has been amended as follows: 
Amendments to the specification:
In paragraph 86 of the specification as amended 21 April 2021, at the second to last line of the paragraph, the recitation “magnetic sensor 50 (not shown)” has been amended as follows:
	– magnetic sensor [[50]] (not shown) –

Amendments to the claims:
Claim 1 has been amended as indicated below:
1. A press punching machine for punching apertures in elongated non-ferric enclosed polygonally profiled workpieces, said press punching machine comprises: 
(a) a planar base plate; 
(b) a mounting framework attached to said base plate; 
(c) a driving mechanism attached to said mounting framework; 
(d) at least one male die operatively connected to said driving mechanism; 

(f) a polygonal female die matrix comprising: 
(I) a polygonal cross-section configured to conform to at least a portion of an interior cross-section of said elongated non-ferric enclosed polygonally profiled workpiece; 
(II) at least one counter-opening configured to receive said at least one male die during the punching operation; 
(III) at least one driven magnet embedded into a side portion of said polygonal female die matrix, the at least one driven magnet is configured to drive said polygonal female die matrix within said elongated non-ferric enclosed polygonally profiled workpiece;
(g) at least one driving magnet configured to interact with said at least one driven magnet embedded into said side portion of said polygonal female die matrix, said at least one driving magnet is embedded into at least one member selected from the group consisting of: a back-side plate of said press punching machine and said pedestal; 
(h) at least one feedback-indicatory magnet embedded into said polygonal female die matrix, configured to provide a feedback-indication that said polygonal female die matrix is in a correct position within said elongated non-ferric enclosed polygonally profiled workpiece, wherein said at least one feedback-indicatory magnet faces away from said at one least driven magnet, wherein when said polygonal female die matrix is driven within said elongated non-ferric enclosed polygonally profiled workpiece into said correct position, said feedback-indicatory magnet is positioned on a side of said polygonal female die matrix which is not adjacent to any of said at least one driving magnet; 
(i) at least one magnetically feedback-indicative member selected from the group consisting of: a magnetically sensitive element and a magnetically interactive element; said at least one magnetically 
wherein upon threading said polygonal female die matrix into said elongated non-ferric enclosed polygonally profiled workpiece, said at least one driven magnet embedded into said side portion of said polygonal female die matrix interacts with said at least one driving magnet embedded into said at least one member selected from the group consisting of: said back-side of said press punching machine and said pedestal; 
wherein upon aforesaid interaction between said at least one driven magnet with said at least one driving magnet, said polygonal female die matrix is -6-driven within said elongated non-ferric enclosed polygonally profiled workpiece into [[a]] the correct position, wherein said at least one counter-opening in said polygonal female die matrix is aligned vis-a-vis said at least one male die; 
wherein said press punching machine does not comprise an elongated rod to position said polygonal female die matrix within said elongated non-ferric enclosed polygonally profiled workpiece; 
wherein upon driving said polygonal female die matrix, within said elongated non-ferric enclosed polygonally profiled workpiece, into said correct position, said at least one magnetically feedback-indicative member interacts with and/or is actuated by said at least one feedback-indicatory magnet, thereby providing said feedback-indication that said at least one counter-opening in said polygonal female die matrix is in said correct position and aligned vis-a-vis said at least one male die;
wherein when said polygonal female die matrix is positioned in said correct position within said elongated non-ferric enclosed polytonally profile workpiece, said at least one driving magnet faces toward the at least one driven magnet.

Claims 8 and 10-14 have been canceled. 


Response to Arguments
Applicant’s arguments, see page 12 of the Remarks filed 21 April 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. The examiner agrees that neither of Schusheim and Zieg teaches a driving magnet that is “embedded into at least one member selected from the group consisting of: a back-side plate of said press punching machine and said pedestal” as required by claim 1, at least when this feature is combined with the requirement in claim 1 that the feedback-indicatory magnet is positioned on “a side of the polygonal female die matrix which is not adjacent to any of said at least one driving magnet” as is also required by claim 1. The rejection of claim 1 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, and 7 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 requires that the driving magnet is “embedded into at least one member selected from the group consisting of: a back-side plate of said press punching machine and said pedestal” and that the feedback-indicatory magnet is positioned on “a side of said polygonal female die matrix which is not adjacent to any of said at least one driving magnet”. As can be seen in Fig. 17 of Zieg, the magnets “53” are positioned on all sides of the magnet “57”. Therefore, even if Schusheim were modified in view of Zieg to include a driving magnet embedded into one of the back-side of the plate and the pedestal, the proposed modification would include positioning magnets “53” on all sides of magnet “57”. Therefore, the modification of Schuscheim in view of Zieg would not include that the feedback-indicatory magnet is positioned on a side of the female die matrix that is not adjacent to any of the at least one driving magnet.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724